Title: To James Madison from Tobias Lear, 2 December 1803
From: Lear, Tobias
To: Madison, James



No. 3
Sir,
Algiers December 2nd: 1803.
I had the honor of writing to you on the 18th of October from Gibraltar, by the U. States ship New York, in which I informed you that I expected to sail in a few days for this place; but on the 22nd, Commodore Preble sailed in the Constitution for Cadiz, to get a Cable and sundry Articles of which he stood in need, and which could not be procured at Gibraltar. He expected to return in a few days; but contrary winds detained him until the 6h of Novr. when he came back to Gibraltar, where he was detained ’till the 13th, when we sailed, in company with the U. S. Schooner Nautulus, and the Brig Argus, which was to take a convoy to Leghorn, and return again to the Straits, which will be her station for the winter.
On the 18th we entered the Bay of Algiers, when Mr. OBrien came off, and as the wind was too light to permit of the ship’s getting to the anchoring birth, he remained on board all night: And the next day, about noon, I went on shore with him, and was received, on my landing, with the usual friendly salute of seven Guns. The Dey being at his Country House, and not expected in the City ’till Thursday, the 24th, I could not have an Audience ’till that time; but he sent to inform me that he should receive me with much pleasure. On the 20h the Commodore came on shore, (the Ship having been saluted with 21 Guns on her anchoring) and returned on board in the afternoon, after having made arrangements for sundry articles of fresh provision &c. &c. which he might want, over and above the customary present which had been sent on board. On the 21st, he got everything he wished, and sailed, with the Nautulus, for Tripoli.
I was much disappointed in not finding here the U. States Brig Syren, which left Gibraltar on the 24th of October for Leghorn, to bring over the Consular present which Mr. Cathcart had provided at that Place: And as the Dey had been informed of my having been at Gibraltar some time since, and was daily expecting me, with the Consular present, he would be highly disappointed at not receiving it with me, and might make some difficulty in receiving me, on that account, especially too as all the annuities had not arrived, and had been so long promised. As he had been favourable impressed towards me, and appeared to be very friendly disposed towards us at present, I thought it would be highly impolitic to do anything which might give a different aspect to our Affairs; and therefore determined to make an arrangement for the present here, if those from Leghorn should not arrive in time. I found that the House of Bocris & Busnach were always provided with those Articles which it was customary to give on such occasions; and upon a full communication with Mr. OBrien and others, on the subject, it was strongly urged that our affairs would be placed upon a much better footing to take the presents from them, and to use their influence therewith, with the Dey (which seems to be great) if it shd. be necessary to continue his patience for the Balance of the Annuities, and as the Articles from Leghorn would always sell here, if necessary, for their cost there. I accordingly Agreed with them, that they should furnish the present, to the entire satisfaction of the Dey & Regency, for twenty thousand dollars; and that they should undertake fully to satisfy him for any deficiency in the annuities which were due on the 5th of September, at the rate of thirty thousand dollars per year, in Cash, for what might be wanting. After some negociation I effected this: And on Thursday Morning the Dey sent to inform me he was ready to receive me. I went to the Palace about 9 Oclock, with Mr. OBrien and the Drogerman &c. &c. The Dey received me with great apparent satisfaction, and had the President’s letter interpreted to him, with which he seemed much pleased. He expressed strong friendship for our Nation, and paid me many Compliments, saying he should depend upon me to hold the balance fairly between him and my Country according to our Treaty. That he liked a Consul with a clean face, and that I might always be assured of his protection, and of everything his Country afforded. He also expressed his satisfaction with the conduct of my predecessor since he had been here. The Audience lasted about half an hour. At eleven Oclk we returned to the Palace with the presents for the Dey, carried in form. He examined them with much Attention, seemed highly pleased, and expressed his happiness in being on good terms with the United States.
In the afternoon I went to visit the heads of Departments at their several Houses, in the following Order—The prime Minister—the Aga, or General of the Turks—The Hogia de Cavallos, or General of the Horse—and the Vickelhadge, or minister of Marine. To each of these a present was carried, as is customary. They all appeared highly pleased, paid me many compliments and repeated, again and again, the pleasure they should take in shewing their friendship to the U. States, and their readiness to render me any service.
The following day was spent in sending the presents to the inferior Officers; none of whom were visited by me in form, as it is not customary for Consuls to pay particular attention to any but the high Officers.
On the 27th, I went, with Mr. OBrien, to the Minister of Marine, and informed him of our intention to change our mediterranean Passports, and shewed him one of the new Passports; at the same time informing him, agreeably to my instructions, of the time which wd. elapse before the new one shd be alone in use; and in the mean time, that either the old or the new should be considered as sufficient; but instead of nineteen months being allowed for the full exchange, I mentioned two years, (consisting of twelve lunar months each) in order to give ample time for the exchange to be made by all american Vessels. This time was readily acceded to, and the business being fully explained, the Minister expressed his full satisfaction, with assurances that it shd. be particularly observed. As this is a business entirely in the marine Department, the communication was properly made here. I wished to have made it in writing; but Mr. OBrien and the other Consuls assured me it was never done. This formal communication, in presence of the Drogerman, being all that is required, and that notes are made of it in the Department.
On the 28th, I sent, by the Drogerman, a formal message, announcing the Blockade of Tripoli, agreeably to the official information thereof, given me by Commodore Preble.
The nine Cruizers which sailed from this Port on the 3d of October, on a cruize on the Court of Naples & Sicily, returned into Port yesterday, bringing about 150 Captives whom they had taken from the land, and out of small coasting craft. They brought no prizes in with them. They consist of one frigate of 44 Guns, built here—another of the same force, taken by the former, some time since, from the Portuguise—the Crescent, built in the U. States—Three Xebecks from 20 to 30 Guns—the Brig & two Schooners built in the U. States.
The Biennial Present had been made by Mr. OBrien, before my arrival, out of the 30,000 dollars in his hands. This amounted to 16,000 dolls. 4000 more he says he has taken to his own account and for Consular Expences—and 10,000 is to be paid to the Jews on account of the Consular Present &c.
I paid to the Dey, at the time I gave him the Consular present, six thousand eight hundred dollars, for the Ransom of Captn. Morris & Crew. The Debt of fifteen thousand & seventy five Dollars, due to the Jews, is to be paid when I pay them for the Consular present, which will be done as soon as they furnish their accounts.
Mr. OBrien yesterday received a letter from Dr. Davis, at Tunis, a copy of which is enclosed. I shall write to Dr. Davis to take care of our Affairs at Tunis until I see him in the Spring, and in the mean time to keep me fully informed of everything which relates to us in that quarter.
As I have been here so short a time, you will not, of course, expect I can go into any detail of our affairs from my own knowledge. Every thing appears at present very favourable to us; and I think it justice to Mr. OBrien to say that he seems to have conducted our affairs with great adroitness, to keep the Dey in good humour, when we have been so tardy in our annuities; and must add that he appears to be very willing and able to give me full information on every point. I must here express my astonishment to find, that even if the other Ship should arrive with the Timber &c. we shall be so far from being in advance to the Regency that there will be a very considerable sum due to make up the deficiency to the 5h of September last. The first Ship which arrived brought a Cargo for the U. States amounting only to about 11,000 dollars—and the Second (The Old Tom, by which this letter goes) brought but 3000 dollars. The Ship expected will not probably, from her size, have more than the last; in which case we shall still be in debt more than one year for the Annuities. How this has happened I cannot tell; but it is certainly very unfortunate; and I fear very much for the Ship expected (The Sally, Captn. Archer) as Captn. Cornick of the Old Tom, now here, says she had put back to Norfolk, with the loss of her foremast, was repaired, and expected to sail from thence the day after he came out; and that she was so old and so bad a Ship that no person in Norfolk would insure upon her. Should we fall so much behind hand as I expect, and the Dey insist upon an immediate payment of the balance, I shall be drained of all my money, and have no resources for our business at Tripoli or Tunis, should any arrangement take place with the former: but I cannot help entertaining a hope, from my knowledge of Commodore Preble, and from some other circumstances, that we shall lower the haughty tone of that Regency.
I have the honor to enclose the Copy of a letter from [me to] Commodore Preble, and his answer, on the subject of my going to Tripoli in the Spring.
From the little I have had an opportunity of learning and observing here, I should not apprehend much difficulty in keeping fair with this Regency, provided we are punctual in complying with the stipulations in our Treaty, and proper measures are taken by the Consul here to keep on good terms with the leading men: but unless such punctuality is observed, and the Consul has the power or means to meet any sudden or unforeseen storm, I presume we shall always be in danger of a Rupture, and the situation of a public Agent here very precarious and unpleasant. I shall not fail to keep in view the several points mentioned in my instructions, and push them, as I may find fair & favourable opportunities.
The English Consul, Mr. Falcon, who was sent from hence last-summer, by the Dey, left Gibraltar some time before I sailed from thence, to go to Lord Nelson, off Toulon, who, it was said, was ordered to see him restored to his Post; but they seem to laugh at the idea here of his being forced upon them.
At the close of the present month, I shall make up my accounts and forward them to you, when I hope to be able to give you a more minute detail of our affairs in this quarter.
Accept the assurances of sincere respect & Attachment with which I have the honor to be, Sir, Your obliged & Obedient Servt
Tobias Lear
  

   
   RC and enclosures (DNA: RG 59, CD, Algiers, vol. 6); letterbook copy (owned by Stephen Decatur, Garden City, N.Y., 1961). RC in a clerk’s hand, signed by Lear; marked “Duplicate.” Letterbook copy contains the following postscript: “NB. First sent by the Ship old Tom—Capt. John Cormick, sailed, December 4th. 1803—2d. by way of Alicant December 26th. 1803.” For enclosures, see nn. 3 and 5.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:540–49.



   
   For the U.S. gift of the frigate Crescent, the brig Hassan Bashaw, and the schooners Skjoldebrand and Lelah Eisha to the dey, see ibid., 3:307 n. 1.



   
   Lear enclosed a copy of George Davis to Richard O’Brien, 15 Oct. 1803 (6 pp.; docketed by Wagner), in which Davis excused himself for not writing because of poor health, described Cathcart’s unsuccessful mission to Tunis, and discussed the regencies’ methods for dealing with foreign countries. While agreeing with O’Brien that the cession of Louisiana was “one of the greatest events, which has been known since the formation of our Govt.,” Davis added that he had no hopes of accomplishing anything so honorable in Barbary. “We are doomed to answer to the eternal cry of Give.” He predicted the U.S. would eventually have “to pay unconditional tribute.” He had heard nothing of U.S. affairs in Morocco and expressed fears that U.S. naval commanders would not honor his passports and that his “head must pay the forfeit.” He added in a postscript that he knew nothing of “the affair of Hargreaves.” For Cathcart’s rejection as U.S. consul by the bey of Tunis, see Cathcart to JM, 9 Sept. 1803 (ibid., 5:391–98).



   
   These words are omitted in the RC and have been supplied from the letterbook copy.



   
   The enclosures (docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:217–18) are copies of Lear to Preble, 13 Nov. 1803 (1 p.), stating that Lear had decided to remain at Algiers through the winter and proceed to Tripoli for negotiations in the spring, when the weather would allow the squadron to support his efforts, and asking Preble to advise him when the time was right, and Preble to Lear, 14 Nov. 1803 (1 p.), agreeing with the plan.


